Citation Nr: 1748898	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-15 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hyperthyroidism, claimed as Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.F., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1984 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

Jurisdiction over this matter was subsequently transferred to the RO in Phoenix, Arizona.

In August 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.    

The Board notes that in a May 2017 rating decision, the RO granted service connection for PTSD with an evaluation of 100 percent, effective June 5, 2008.  Thus, this issue is no longer before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's thyroid condition. 

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records indicate that in a February 1984 entrance examination, the Veteran's endocrine system was noted as normal and she denied a history of thyroid trouble.  However, frequent or painful urination was noted.  An exit examination in December 1985 also revealed a normal endocrine system, but again noted frequent or painful urination.  The Veteran again denied a history of or any present thyroid issues.  The Board notes that the Veteran's service records are otherwise silent for treatment, complaints, symptoms, or diagnoses of thyroid conditions.  

The evidence of record shows that the Veteran was diagnosed with hyperthyroidism secondary to Graves' disease in July 2003, and underwent radioactive iodine therapy at MidMichigan Medical Center. 

In August 2017 hearing testimony, the Veteran stated that she had experienced symptoms of thyroid storm in service such as excessive urination, and that she had experienced hyperthyroidism, rapid heart rate, and bulging eyes from the time she left service until 2003.  She submitted a photograph of herself taken in 1986, within a year after her discharge from the Army, in which she contends that her thyroid gland and eyes were bulging.  The Veteran also reported coldness in her extremities and high metabolism as a result of the thyroid storm in 2003.  In addition, the Veteran maintained that she currently had hypothyroidism as a result of the radioactive iodine treatment, with symptoms including cold hands and feet, slow heart rate, and slow metabolism.  The Veteran testified that she had not been told by a doctor that her Graves' disease or thyroid conditions were related to her period of service.  

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A d) (West 2014).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that a remand is required for a VA medical opinion predicated on a full understanding of the Veteran's medical history and a fully articulated rationale that addresses the Veteran's thyroid disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A (c) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her thyroid disorder that is not evidenced by the current record, including for the period following her military service until 2003.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2. Schedule the Veteran for a VA examination with an endocrinologist to determine the nature and etiology of all thyroid disorders identified, including hyperthyroidism, hypothyroidism, and Graves' disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. The examiner should identify all current thyroid disorder(s) and provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such thyroid disorder(s) had their onset or are otherwise etiologically related to the Veteran's active military service.  The examiner should provide a complete rationale for any opinion provided.

3. After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




